UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7420


DONELL J. BLOUNT, SR.,

                Plaintiff - Appellant,

          v.

WILLIE NEECE, Correctional Officer;       VITATOE,    Correctional
Officer; SERGEANT J. LAMBERT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:11-cv-00362-GEC-RSB)


Submitted:   December 26, 2012             Decided:    January 8, 2013


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donell J. Blount, Sr., Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Christopher Davies Supino,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donell J. Blount, Sr., appeals the district court’s

order granting summary judgment to the defendants on his claim

of violations of the Eighth Amendment, pursuant to 42 U.S.C.

§ 1983   (2006).    We    have   reviewed    the   record   and   find   no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      Blount v. Neece, No. 7:11-cv-00362-GEC-

RSB (W.D. Va. Aug. 17, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                    2